DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 3-4, and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art teaches a method as described in the office action with mail date 10/5/2021 but fails to disclose “determining, by the charging dock in response to the receiving the information, whether the mobile device is correctly placed on the charging dock or incorrectly placed on the charging dock by monitoring a photogenerated current or voltage of the solar cell” as recited and in combination with the other claim features. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 3, 4, and 7-9, these claims are dependent from claim 1 and would therefore be allowable for the same reasons as independent claim 1.
Regarding claim 10
Regarding claims 11-18, these claims are dependent from claim 10 and would therefore be allowable for the same reasons as independent claim 10.
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        February 28, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 28, 2022